Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 02/09/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities: 
In [0037], line 10 of specification as amended on 02/09/2022, “to obtaining” should read “to obtain”.  
Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/907468, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.

In regards to claim 2, Application No. 62/907468, fails to provide adequate support or enablement for the limitation “wherein the conductive feature comprises aluminum”.

In regards to claim 3, Application No. 62/907468, fails to provide adequate support or enablement for the limitation “wherein the MIM capacitor comprises a first bottom conductor plate, a first middle conductor plate over the first bottom conductor plate, and a first top conductor plate over the first middle conductor plate”.

In regards to claims 4 and 5, Application No. 62/907468, fails to provide adequate support or enablement for the limitation “wherein the dummy MIM feature comprises a second bottom conductor plate, a second middle conductor plate over the second bottom conductor plate, and a second top conductor plate over the second middle conductor plate”. 

In regards to claim 23, Application No. 62/907468, fails to provide adequate support or enablement for the limitation “wherein the substrate comprises an elementary semiconductor, a compound semiconductor, or an alloy semiconductor”.

In regards to claim 24, Application No. 62/907468, fails to provide adequate support or enablement for the limitation “wherein the plurality of conductor plate layers comprise titanium, tantalum, titanium nitride, or tantalum nitride”.

In regards to claim 25, Application No. 62/907468, fails to provide adequate support or enablement for the limitation “wherein the plurality of insulator layers comprise silicon oxide, zirconium oxide, hafnium oxide, aluminum oxide, tantalum oxide, titanium oxide, or a combination thereof”.

In regards to claim 30, Application No. 62/907468, fails to provide adequate support or enablement for the limitation “wherein the first through via and the second through via comprise copper, cobalt, nickel, aluminum, tungsten, titanium, or a combination thereof”.
Accordingly, claims 2-5, 23-25 & 30 are not entitled to the benefit of the prior application.

Allowable Subject Matter
Claims 1-9 and 20-31 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

In regards to claims 1-9, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of a dummy MIM feature embedded in the passivation structure and comprising an opening; wherein the through via extends through the opening of the dummy MIM feature without contacting the dummy MIM feature.

In regards to claims 21-25, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of a dummy metal-insulator-metal (MIM) feature embedded in the passivation structure and comprising a plurality of conductor plate layers, a plurality of insulator layers interleaving the plurality of conductor plate layer, and an opening through the plurality conductor plate layers and the plurality of insulator layers; and a through via extending through the passivation structure, the opening, the redistribution layer, and the substrate, wherein the plurality of the conductor plate layers are electrically floating.

In regards to claims 26-31, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of a first dummy metal-insulator-metal (MIM) feature disposed in the first passivation structure and comprising a first through opening; a first through via extending through the first passivation structure, the first through opening, the first redistribution layer, and at least a portion of the first substrate; a second dummy MIM feature disposed in the second passivation structure and comprising a second through opening; and a second through via extending through the second passivation structure, the second through opening, the second redistribution layer, and at least a portion of the second substrate.

Hsieh et al (US 20160218172 and hereinafter Hsieh ‘172) teaches an integrated circuit (IC) device, comprising: a substrate including a first surface and a second surface opposing the first surface; a redistribution layer disposed over the first surface and including a conductive feature; a passivation structure disposed over the redistribution layer; a metal-insulator-metal (MIM) capacitor embedded in the passivation structure; a dummy MIM feature embedded in the passivation structure; a top contact pad over the passivation structure; a contact via extending between the conductive feature and the top contact pad; and a through via extending through the passivation structure and the substrate, wherein the dummy MIM feature is spaced away from the MIM capacitor (seen in FIG. 1B).
However, Hsieh ‘172 and the prior art fail to explicitly discloses a dummy MIM feature comprising an opening, wherein the through via extends through the opening of the dummy MIM feature without contacting the dummy MIM feature.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See detailed action above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200137883 – FIG. 3
US 20190013269 – FIG. 8
US 20160276426 – FIG. 14
US 20160218172 – FIG. 1B
US 8436408 – FIG. 6
US 20070125575 – FIG. 8
US 20070069384 – FIG. 1
US 20060163638 – FIG. 5B
US 20040173836 – FIG. 4D

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848    

/David M Sinclair/Primary Examiner, Art Unit 2848